FARMER, Judge.
This appeal is from an order granting a motion for new trial and directing a verdict in favor of the plaintiff, after a jury verdict determined that there was no liability on behalf of the defendant in this personal injury case.
We affirm the order granting a new trial, since in reviewing this type of discretionary act the appellate court should apply the reasonableness test to determine whether the trial judge abused its discretion. We reverse the order directing a verdict in favor of the plaintiff. See Allstate Ins. Co. v. Gonzalez, 619 So.2d 318 (Fla. 3d DCA 1993) (one who submits his cause to the trier of fact without first moving for directed verdict at the end of all the evidence has waived the right to make that motion).
AFFIRMED IN PART AND REVERSED IN PART.
STEVENSON and GROSS, JJ., concur.